BARDGETT, Judge
(concurring in result) .
I concur in the result reached in this case but not upon the authority of Lacks v. Wells, 329 Mo. 327, 44 S.W.2d 154 (1931), and Smuzynski v. East St. Louis Ry. Co., 230 Mo.App. 1095, 93 S.W.2d 1058 (1936). Those two cases involved factual situations in which the carrier discharged a passenger into a moving lane of traffic at a place not designated and marked as a regular boarding and alighting zone. The injuries resulted from being struck by a moving automobile and not from the condition of the premises. To some extent Feldotto v. St. Louis Public Service Co., 285 S.W.2d 30 (Mo.App.1955), has modified the literal application of Lacks and Smuzynski with respect to the liability of a carrier where the passenger is discharged into a moving traffic lane. The question of whether or not this court would hold that discharging a passenger into a moving traffic lane satisfied the carrier’s obligation to provide a *60reasonably safe place to alight just because the passenger was not injured by reason of the terrain is recognized by the principal opinion as not necessary to the decision in this case and I agree with that observation.
It appears to me that Meyer v. St. Louis Public Service Co., 253 S.W.2d 525 (Mo.App.1952), cited in the principal opinion, and the instant case are somewhat factually analogous. Although the court in Meyer held that the carrier-passenger relationship had terminated, that holding was not the basis upon which recovery was ultimately denied. The court held that Meyer still held the status of an invitee of the St. Louis Public Service Co. at the time he was injured even though the St. Louis Public Service Co. was neither the owner nor occupant of the premises nor did it control those premises. The court said, loe. cit. at 530:
“In this case the defendant was neither owner, nor occupant of the premises on which the steps were built, nor could it be said that it had any control whatever over these steps. Nevertheless, we are of the opinion that its act of building the board barricade constituted an invitation to its passengers to use the steps, and, although not in control of the steps, used them for its own purposes and may be held liable to any passenger, using due care for his own safety, who is injured thereon by reason of its failure to warn him of any unsafe condition existing on said steps, known to it and not known to the passenger.
“In 48 C.J.S. pages 762 and 763, an invitation is defined to be the act, not only of requesting or bidding, but that of alluring or attracting and may include not only express invitation, but the invitation that may be implied from conduct. In 65 C.J.S., Negligence, § 43(3), page 510, we find the following: ‘An invitation may be implied from any state of facts on which it naturally and reasonably arises. An invitation may be implied from dedication, enticement, allurement or inducement to enter, * * * and it may be manifested by the arrangement of the premises * * (Emphasis ours.)”
The court then went on to deny recovery to Meyer on the basis that Meyer’s own testimony demonstrated that he knew that the steps were full of mud, dirt, and ice— the very condition which caused his fall— and consequently a warning would not have given him anymore information than he already had.
While the evidence does not show that Bi-State did maintenance work on this particular zone, it does show that Bi- State did undertake to keep asphalt boarding and alighting areas in proper condition, and the photographs of this loading zone show an arrangement of the premises whereby passengers are invited or induced to use the asphalt strip mentioned in the principal opinion in walking from the bus after they have alighted. High weeds were permitted to grow in the space between the asphalt strip and the regular sidewalk so that a passenger, in attempting to reach the sidewalk or street corner, is impliedly invited to use the asphalt strip and is channeled along the asphalt strip immediately upon alighting from the bus.
For the reasons set forth in Meyer v. St. Louis Public Service Co., supra, I believe that Bi-State was not, as a matter of law, relieved of all liability simply because plaintiff did not fall in the act of alighting. However, I concur in the result reached in the principal opinion because under Meyer and other Missouri cases the relationship of carrier-passenger, under the facts of this case, had terminated prior to plaintiff’s fall.